 

Exhibit 10.1

 

CONSULTING, SEPARATION AGREEMENT AND RELEASE

 

This Consulting, Separation Agreement and Release (“Agreement”) is made by and
between Barry Michaels (“Employee”) and Organovo Holdings, Inc., a Delaware
corporation, and its wholly-owned subsidiary, Organovo, Inc., a Delaware
corporation (Organovo Holdings, Inc. and Organovo, Inc., shall be collectively
referred to herein as, the “Company”).  Employee and the Company shall
collectively be referred to herein as the “Parties”, and each individually as a
“Party.”

 

RECITALS

 

WHEREAS, Employee was employed by the Company as its Chief Financial Officer;

WHEREAS, the Company has awarded Employee the Stock Option Awards listed on
Schedule A attached hereto (collectively, the “Stock Options”), granting
Employee the option to purchase shares of the Company’s common stock subject to
the terms and conditions of the Company’s Amended and Restated 2012 Equity
Incentive Plan (the “Plan”) and the associated Notice of Grants and Stock Option
Agreements (collectively, the “Stock Option Agreements”);

 

WHEREAS, Employee submitted a voluntary resignation, effective April 1, 2016
(the “Separation Date”), as an officer of the Company and as an officer and
director and in any and all other positions that he may hold with any parent,
subsidiary or related party of the Company, except that he will continue to
serve as a director of Samsara Sciences, Inc.;

 

WHEREAS, the Company desires to retain Employee as a consultant, and Employee
has agreed to provide consulting services to the Company, on the terms and
conditions set forth herein and in the Consulting Agreement attached as Exhibit
A hereto (the “Consulting Agreement”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises made herein and in the
Consulting Agreement, the Company and Employee hereby agree as follows:

 

1. Resignation; Termination of Agreements and Press Release.

a. Employee hereby agrees that by retiring from the Company he is deemed to have
resigned (i) as an employee of Company, (ii) as the Chief Financial Officer of
Company, and (ii) as an officer in any and all other positions that he may hold
with any parent, subsidiary or related party of the Company, in each case,
effective as of 1:00 p.m. (Pacific) on the Separation Date.

 

 

Page 1 of 13

--------------------------------------------------------------------------------

 

b. Employee hereby agrees that (i) his Offer Letter, dated August 17, 2011, and
(ii) his Severance and Change in Control Plan Participation Agreement, dated
November 4, 2015, in each case, shall terminate and be of no further force or
effect, effective as of 1:00 p.m. (Pacific) on the Separation Date.

c. Company agrees to prepare and issue a Current Report on Form 8-K regarding
Employee that is reasonably acceptable to Employee; provided, that Employee
acknowledges that the Current Report must be filed within four (4) business days
of the Separation Date.

 

2. Separation Terms.  

  

a. Separation Payment.  Contingent upon this Agreement becoming effective as
provided in Section 26 below, the Company agrees to pay Employee accrued
payroll, as well as a lump sum of $247,701, which consists of six months salary
($172,500); accrued paid time off ($40,635); and the health benefit described in
2c ($34,566).  This payment shall be made in a lump sum payment five (5)
business days of the Effective Date.

 

b. 2016 Bonus.  Contingent upon this Agreement becoming effective as provided in
Section 26 below, the Company agrees to pay Employee a cash bonus for his
services during fiscal 2016 in accordance with the Company’s short-term
incentive plan (the “2016 Bonus”). The amount of the 2016 Bonus will be
determined by the Compensation Committee of the Board of Directors in good faith
based on the Company’s achievement of the performance metrics previously
approved by the Compensation Committee for fiscal 2016 and the individual
performance of Employee during fiscal 2016.   The Compensation Committee will
determine the amount of the 2016 Bonus, and the Company will pay Employee the
2016 Bonus, on the same dates as applicable to the Company’s other executive
officers.

 

c. Health Benefits.  Contingent upon this Agreement becoming effective as
provided in Section 26 below and upon Employee electing continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA, the
Company shall pay or reimburse Employee for COBRA premiums for Employee and
Employee’s wife for a period of up to twenty-four (24) months from the
Separation Date.  If Employee elects not to receive COBRA coverage, the Company
will reimburse Employee for the cost of Medicare Part B, including prescription
coverage, and Plan F Medicare Supplement Insurance, the combination of which
will provide medical, prescription, dental and vision coverage for Employee and
Employee’s spouse, for twenty-four (24) months following the Separation
Date.  Nothing herein shall be deemed to permit Employee to continue
participating after the Separation Date in any life insurance, long-term
disability benefits, accidental death and dismemberment or other plans
maintained by the Company.  Nothing herein shall limit the right of the Company
to change the provider and/or the terms of its group health insurance plans at
any time hereafter.  

 

d. D&O Insurance. In consideration of the mutual covenants set forth herein,
Section 11 of that certain Indemnification Agreement between Employee and the
Company is amended and restated in its entirety as follows:

“(i) Maintenance of D&O Insurance. The Company hereby covenants and agrees that,
so long as Indemnitee shall continue to serve as an

 

Page 2 of 13

--------------------------------------------------------------------------------

 

agent of the Company and thereafter so long as Indemnitee shall be subject to
any possible proceeding by reason of the fact that Indemnitee was an agent of
the Company, the Company, subject to Section (b) below, shall promptly obtain
and maintain in full force and effect directors’ and officers’ liability
insurance (“D&O Insurance”) in reasonable amounts from established and reputable
insurers of a minimum A.M. Best rating of A- VII, and as more fully described
below. In the event of a change in control, the Company shall, as set forth in
Section (b) below, either: (i) maintain such D&O Insurance for six years; or
(ii) purchase a six-year tail for such D&O Insurance. Should a tail policy be
purchased, reasonable efforts shall be made to try to negotiate that such policy
is purchased by the Company’s D&O insurance broker at that time, and under the
same or better terms and limits for individuals that is in place at that time.

 

(ii) Limitation on Required Maintenance of D&O Insurance. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain D&O
Insurance at all, or of any type, terms, or amount, if the Company determines in
good faith and after using commercially reasonable efforts that: such insurance
is not reasonably available; the premium costs for such insurance are
disproportionate to the amount of coverage provided; the coverage provided by
such insurance is limited so as to provide an insufficient or unreasonable
benefit; Indemnitee is covered by similar insurance maintained by a subsidiary
of the Company; or the Company is to be acquired and a policy (tail or
otherwise) of reasonable terms and duration can be purchased for pre-closing
acts or omissions by Indemnitee.”

 

3. Consulting Agreement.  Contingent upon this Agreement becoming effective as
provided in Section 26 below, the Company agrees to retain Employee, and
Employee agrees to serve, as a consultant to the Company pursuant to the terms
and conditions of the Consulting Agreement.

 

4. Securities.

 

a. Stock Options.  Contingent upon this Agreement becoming effective as provided
in Section 26 below, Employee shall (i) continue to be a “Service Provider”
under the Plan during his services to the Company pursuant to the terms of the
Consulting Agreement, (ii) continue to vest in his Stock Options (on the same
vesting schedule and at the same vesting rate as set forth in the applicable
Stock Option Agreements) as he continues to provide services to the Company
under the Consulting Agreement and (iii) have a period of ninety (90) days after
the date his consulting services to the Company terminate pursuant to the terms
of the Consulting Agreement in which to exercise any then vested Stock
Options.  

 

b. Acknowledgement.    Employee acknowledges and agrees that any Stock Options
that currently qualify as Incentive Stock Options (“ISOs”) as set forth on
Schedule A will automatically convert to Non-Qualified Stock Options (“NSOs”)
ninety (90) days after the Separation Date.  As a result, Employee must exercise
any vested Stock Options (or portions thereof) within ninety (90) days of the
Separation Date if Employee desires to maintain the ISO

 

Page 3 of 13

--------------------------------------------------------------------------------

 

status of such Stock Options (or portions thereof).  Employee further
acknowledges that ISOs and NSOs are treated differently under the tax laws
(e.g., upon exercise of an NSO, the exercising party must pay tax on the spread
between the then fair market value of the common stock and the exercise price of
the applicable Stock Option), and that he is responsible for seeking his own
legal and tax advice on such matters.

 

5. Payment of Salary and Receipt of All Benefits.  Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee through the Separation Date.  In addition, Employee acknowledges and
agrees that his participation in all benefits and incidents of employment,
including, but not limited to, the accrual of bonuses, vacation, and paid time
off, will cease as of the Separation Date.

 

6. Release of Claims.  Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Employee, on his/her own behalf and on behalf of his/her
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:

 

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law, with the exception of any rights or obligations
contained in the Stock Option Agreements incorporated herein;

 

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the

 

Page 4 of 13

--------------------------------------------------------------------------------

 

Fair Labor Standards Act; the Fair Credit Reporting Act; the Age Discrimination
in Employment Act of 1967; the Older Workers Benefit Protection Act; the
Employee Retirement Income Security Act of 1974; the Worker Adjustment and
Retraining Notification Act; the Family and Medical Leave Act; the
Sarbanes-Oxley Act of 2002; the Immigration Control and Reform Act; the
California Family Rights Act; the California Labor Code; the California Workers’
Compensation Act; and the California Fair Employment and Housing Act;

 

e. any and all claims for violation of the federal or any state constitution;

 

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

h. any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not extend to any obligations incurred under this
Agreement.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company.   Notwithstanding the foregoing, Employee acknowledges
that any and all disputed wage claims that are released herein shall be subject
to binding arbitration, except as required by applicable law.  Employee
represents that he/she has made no assignment or transfer of any right, claim,
complaint, charge, duty, obligation, demand, cause of action, or other matter
waived or released by this Section.

 

7. Acknowledgment of Waiver of Claims under ADEA.  Employee acknowledges that
he/she is waiving and releasing any rights he/she may have under the Age
Discrimination in Employment Act of 1967 ("ADEA"), and that this waiver and
release is knowing and voluntary.  Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement.  Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further acknowledges that he/she has
been advised by this writing that: (a) he/she should consult with an attorney
prior to executing this Agreement; (b) he/she has twenty-one (21) days within
which to consider this Agreement; (c) he/she has seven (7) days following
his/her execution of this Agreement to revoke this Agreement; (d) this Agreement
shall not be effective until after the revocation period has expired; and (e)
nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law.  In the event Employee signs
this Agreement and returns it to the Company in less than the 21-day period
identified above, Employee

 

Page 5 of 13

--------------------------------------------------------------------------------

 

hereby acknowledges that he/she has freely and voluntarily chosen to waive the
time period allotted for considering this Agreement.

 

8. California Civil Code Section 1542.  Employee acknowledges that he/she has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Employee, being aware of said code section, agrees to expressly waive any rights
he/she may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

9. No Pending or Future Lawsuits.  Employee represents that he/she has no
lawsuits, claims, or actions pending in his/her name, or on behalf of any other
person or entity, against the Company or any of the other Releasees.  Employee
also represents that he/she does not intend to bring any claims on his/her own
behalf or on behalf of any other person or entity against the Company or any of
the other Releasees.

 

10. Confidentiality.  Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”).  Except as required by law, Employee may disclose
Separation Information only to his/her immediate family members, the Court in
any proceedings to enforce the terms of this Agreement, Employee’s attorney(s),
and Employee’s accountant and any professional tax advisor to the extent that
they need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties.  Employee agrees that he/she
will not publicize, directly or indirectly, any Separation Information.

 

11. Trade Secrets and Confidential Information/Company Property.  Employee
agrees at all times hereafter to hold in the strictest confidence, and not to
use or disclose to any person or entity, any Confidential Information of the
Company.  Employee understands that “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customer lists
and customers (including, but not limited to, customers of the Company on whom
Employee has called or with whom he/she became acquainted during the term of
his/her employment), markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances, or other business information disclosed to
Employee by the Company either directly or indirectly, in writing, orally, or by
drawings or observation of parts or equipment.  Employee further understands
that Confidential Information does not include any of the foregoing items that
have become publicly known and made generally available through no wrongful act
of Employee’s or of others who were under confidentiality obligations as to the
item or items involved or improvements or new versions thereof.  Employee hereby
grants consent to notification by the Company to any new employer

 

Page 6 of 13

--------------------------------------------------------------------------------

 

about Employee’s obligations under this Section.  Employee represents that
he/she has not to date misused or disclosed Confidential Information to any
unauthorized party.  Employee’s signature below constitutes his/her
certification under penalty of perjury that he/she has returned all documents
and other items provided to Employee by the Company, developed or obtained by
Employee in connection with his/her employment with the Company, or otherwise
belonging to the Company.  

 

12. No Cooperation.  Employee agrees that he/she will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement.  Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order.  If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he/she cannot provide counsel or assistance.

 

13. Nondisparagement.  Employee and  Releasees shall at all times refrain from
taking actions or making statements, written or oral, that denigrate, disparage,
or defame the goodwill or reputation of the Employee or Releasees, as the case
may be.  Employee further agrees not to make any negative statement to third
parties relating to the Employee’s employment or any aspect of the business of
the Company and not to make any statements to third parties about the
circumstances of the termination of Employee’s employment, or about Releasees,
except as may be required by a court or governmental authorities.  Employee
shall direct any inquiries by potential future employers to the Company’s human
resources department.

 

14. Restrictive Covenants.  By executing this Agreement, Employee agrees to
abide by the following restrictive covenants as consideration for the Company’s
obligations under Sections 2, 3 and 4, and acknowledges that the provisions and
covenants contained in this Section 14 are reasonable in geographic and temporal
scope and do not impose a greater restriction of restrain than is necessary to
protect the goodwill and other legitimate business interests of Company, and do
not adversely affect Employee’s ability to earn a living in any capacity that
does not violate the covenants contained herein.  

 

a. Non-Recruitment of Company Employees.  During the twenty four (24) months
following the Effective Date (the “Restricted Period”), Employee shall not (1)
solicit or participate in the solicitation of any person who was employed by
Company at any time during the six month period prior to the Employee’s
Separation Date to leave the employ of Company; or (2) on behalf of the Employee
or any other person, hire, employ, or engage such person, provided that these
restrictions shall only apply so long as the person remains employed by Company
and for twelve months after they cease to be employed by Company.  Employee
further agrees that, during the Restricted Period, if an employee of Company
contacts the Participant about prospective employment, Employee will inform that
Company employee that the Employee cannot discuss the matter further without
informing the Company.

 

b. Employment by Competitor.  During the Restricted Period, Employee shall not
invest in (other than in a publicly traded company with a maximum investment of
no more than one

 

Page 7 of 13

--------------------------------------------------------------------------------

 

percent (1%) of outstanding shares), counsel, advise, or be otherwise engaged or
employed by, any Competitor of the Company.  

 

c. Non-Solicitation of Business.  Employee acknowledges and agrees that the
identities of the Company’s customers and any information regarding the
Company’s customers is confidential information and constitutes trade secrets of
the Company.  In recognition of the confidential and trade secret information
regarding Company’s customers, Employee agrees that during the Restricted
Period, Employee shall not (either directly or indirectly or as an officer,
agent, employee, partner or director of any other company, partnership or
entity) solicit on behalf of any Competitor of Company the business of (1) any
customer of Company during the time of Employee’s employment or as of the
Separation Date, or (2) any potential customer of Company which the Employee
knew to be an identified, prospective purchaser of services or products of
Company as of the Separation Date.  

 

15. Breach.  In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA,  or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.

 

16. No Admission of Liability.  Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee.  No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

17. Costs.  The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

18. ARBITRATION.  THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN DIEGO COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”).  THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES.  THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.  TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE.  THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION.  THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF

 

Page 8 of 13

--------------------------------------------------------------------------------

 

COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.  THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW.  THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY.  NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE.  SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.

 

19. Authority.  The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement.  Employee
represents and warrants that he/she has the capacity to act on his/her own
behalf and on behalf of all who might claim through him/her to bind them to the
terms and conditions of this Agreement.  Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

20. No Representations.  Employee represents that he/she has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement.  Employee has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement.

 

21. Severability.  In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

22. Attorneys’ Fees.  Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

23. Entire Agreement.  This Agreement, together with the Consulting Agreement
and the represents the entire agreement and understanding between the Company
and Employee concerning the subject matter of this Agreement and Employee’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Employee’s relationship with the Company.

 

 

Page 9 of 13

--------------------------------------------------------------------------------

 

24. No Oral Modification.  This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer.

 

25. Governing Law.  This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions.  Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

 

26. Effective Date.  Employee understands that this Agreement shall be null and
void if not executed by him/her within twenty one (21) days.   Each Party has
seven (7) days after that Party signs this Agreement to revoke it.  This
Agreement will become effective on the eighth (8th) day after Employee signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”).

 

27. Counterparts.  This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

28. Breach by Employee.  Employee specifically agrees that the Company’s
payments to Employee under this Agreement are made in return for Employee’s
obligations set forth in this Agreement.  Employee further agrees that if he or
she breaches any of the obligations set forth in this Agreement, such a breach
would cause harm to Company and its business, for which the Company may recover
damages.

 

29. Voluntary Execution of Agreement.  Employee understands and agrees that
he/she executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of his/her claims against the Company and any of the
other Releasees.  Employee acknowledges that:

 

a. he/she has read this Agreement;

 

b. he/she has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his/her own choice or has elected not to
retain legal counsel;

 

c. he/she understands the terms and consequences of this Agreement and of the
releases it contains; and

 

d. he/she is fully aware of the legal and binding effect of this Agreement.

 

 

 

[Signatures on Next Page]

 

 




 

Page 10 of 13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Date: March 30, 2016

 

By:

/s/ Barry Michaels

 

 

 

Barry Michaels

 

 

 

 

Date: March 30, 2016

 

 

Organovo Holdings, Inc.

 

 

 

 

 

 

By:

/s/ Keith Murphy

 

 

 

Chief Executive Officer

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

Dated: March 30, 2016

 

 

/s/ Barry Michaels

 

 

 

Barry Michaels

 

 

 




 

Page 11 of 13

--------------------------------------------------------------------------------

 

Schedule A

 

List of Stock Option Awards

 

Grant Date

Exercise

Price

Number of Shares

Vesting Schedule

04/18/12

$2.25

62,500

25%, 12 quarterly installments, VCD  04/18/12

 

 

 

 

08/23/12

$2.10

79,687

Fully vested

 

 

 

 

03/12/13

$3.93

100,000

25%, 12 quarterly installments, VCD  01/01/13

 

 

 

 

08/23/13

$5.50

102,147

Fully vested

 

 

 

 

02/19/14

$9.86

300,000

25%, 12 quarterly installments, VCD  02/19/14

 

 

 

 

08/25/14

$7.94

102,760

Fully vested

 

 

 

 

06/04/15

$4.92

255,000

25%, 12 quarterly installments, VCD  06/04/15

 

 

 

 

08/25/15

$7.94

100,692

Fully vested

 

 

 




 

Page 12 of 13

--------------------------------------------------------------------------------

 

Exhibit A

 

Consulting Agreement

 

 

Page 13 of 13